Case 1:19-cv-03347-RBJ-SKC Document 4 Filed 12/02/19 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 19-cv-03347-GPG


 WYATT T. HANDY, JR.,

        Plaintiff,

 v.

 CITY OF AURORA,
 OFFICER ANTHONY NICHOLS,
 OFFICER CHRISTOPHER THRIVIERGE,
 OFFICER JOSIAH COE,
 OFFICER CHRISTOPHER YARBOROUGH, and
 OFFICER ALEX SOTELO,

      Defendants.
 ______________________________________________________________________

      ORDER GRANTING LEAVE TO PROCEED PURSUANT TO 28 U.S.C. § 1915


        Plaintiff resides in Denver, Colorado. Plaintiff has filed a Complaint, ECF No. 1,

 and an Application to Proceed in District Court without Paying Fees or Costs (Long

 Form), ECF No. 3. Plaintiff will be granted leave to proceed pursuant to 28 U.S.C.

 § 1915 solely on the basis of inability to prepay fees or give security therefor.

 Accordingly, it is

        ORDERED that the Application to Proceed in District Court without Prepaying

 Fees or Costs (Long Form), ECF No. 3, is GRANTED.

        DATED December 2, 2019, at Denver, Colorado.

                                                   BY THE COURT:

                                                   s/ Gordon P. Gallagher
                                                   United States Magistrate Judge
